DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Applicant’s communication filed on 06/08/2021. Claims 1 – 20 are currently pending in this application.
In view of applicant’s amendment and arguments regarding objection to the drawings set forth in the previous office action, the objection is hereby withdrawn.
In view of applicant’s amendment and arguments regarding rejection of claims 6 – 8 and 11 – 19 under 35 U.S.C. 112(d) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant’s arguments have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 18, after having been amended is not clear. First the claim states that “the controller is further configured to reduce the power detection threshold” which means that the device becomes more sensitive and capable to determine lower levels of interference. However the last portion of the claim states that “a local apparatus fails to detect the first interference” which apparently means that even when the power detection threshold is reduced, the apparatus still fails to detect the interference. What is the point of reducing the power detection threshold if the apparatus still fails to detect the interference? Apparently the intention was that prior to the reduction of the power detection threshold, the local apparatus was not able to detect the interference, and the purpose of the reduction is to actually make the local apparatus to detect the interference. However, the claim language after the amendment does not reflect that. Therefore, the claim is not clear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 10 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110281600 (Tanaka).

First alternative rejection of claims based on embodiment of Fig. 25 and 14 in Tanaka

Regarding claim 1, Tanaka teaches “A first communication apparatus (shown in FIG 25 with corresponding description: a radio base station BS1 with functions of a control device 2100B. Internal structure is shown in FIG 26. Operation is disclosed in FIG 14, 16 – 21 and 24 with corresponding description), comprising:
a receiver (receiver 2211 in FIG 18 and 26) configured to receive power from a first system (paragraphs 0184 – 0186: The radio base station BS1 receives a second radio signal (“receive power”) for which the channels A, B and C are used from the radio terminals UE4 – UE6, respectively as interference signals. Paragraph 0179: terminals UE4 to UE6 are located within a cell C2 (“a first system”) adjacent to the cell C1.);
a controller (controller 2220 in FIG 18 and 26 and paragraphs 0213 – 0220) configured to determine, based on the received power, one of a presence or an absence of first interference with the first system (paragraphs 0196 – 0198: Upon receipt of the second radio signal for which the channels A, B and C are used from the radio terminals UE4 – UE6 as an interference signal, the radio base station BS1 estimates the arrival directions D1 – D3 of the second radio signals to the radio base station BS1. The radio base station BS1 generates interference information based on the arrival directions D1 – D3. In other words, “one of a presence … of first interference with the first system” is determined); and
a transmitter (paragraph 0221: The wired communication unit 2240 forms an interference information transmitter configured to transmit the interference information generated by the interference information generation unit 2222, and the identification information acquired by the identification information acquisition unit 2223 to the control device 2100A.) configured to transmit first interference information associated with the first interference to a second communication apparatus (paragraph 0196 – 0198: the radio base station BS1 generates interference information based on the arrival directions D1 – D3 and then transmits the generated interference information to the control device 2100A. Paragraph 0199: The control device 2100A identifies the radio base station BS2 on the basis of the information on the second radio signal and then transmits the interference information to the identified radio base station BS2. However, as shown in FIG 25, the control device is part of the BS1. Therefore, in this embodiment the base station BS1 directly transmits the interference information to the base station BS2. Thus, BS2 correspond to recited “a second communication apparatus”),
wherein the first interference information includes an arrival direction of the received power (paragraphs 0196 – 0198: The radio base station BS1 generates interference information based on the arrival directions D1- D3 and then transmits the generated interference information. Paragraphs 0205 – 0206: the interference information is information on the coefficient or angle indicating the arrival direction of the interference signal.).”
Regarding claim 9, Tanaka teaches “wherein the transmitter is further configured to transmit, as the first interference information, at least one of a value of the received power, a reception time of the received power, or information relating to an attribute of the first system (paragraph 0217: The identification information acquisition unit 2223 within the base station BS1 is configured to acquire information on the second radio signal received by the receiver 2211 as identification information for identifying an interference source radio terminal and a radio base station to which the interference source terminal is connected. Paragraph 0221: The wired communication unit 2240 (“the transmitter”) transmits the interference information generated by the interference information generation unit 2222, and the identification information acquired by the identification information acquisition unit 2223. The disclosed identification of interference source radio terminal and a radio base station to which the interference source terminal is connected correspond to the recited by the claim “information relating to an attribute of the first system”).”
Regarding claim 10, Tanaka teaches “wherein the transmitter is further configured to transmit, as the first interference information, information indicating a combination of at least two of a value of the received power, a reception time of the received power, the arrival direction of the received power, or information relating to an attribute of the first system (Paragraph 0221: The wired communication unit 2240 (“the transmitter”) transmits the interference information generated by the interference information generation unit 2222 (which includes the arrival direction – see paragraph 0216) (“the arrival direction of the received power”), and the identification information acquired by the identification information acquisition unit 2223 (“information relating to an attribute of the first system”).).”
Regarding claim 20, Tanaka teaches “A communication system (shown in FIG 25 with reference to FIG 14), comprising:
a first communication apparatus (shown in FIG 25: a radio base station BS1 with functions of a control device 2100B. Internal structure is shown in FIG 26. Operation is disclosed in FIG 14, 16 – 21 and 24 with corresponding description); and
a second communication apparatus (base station BS2 in FIG 14 and 25), wherein
the first communication apparatus includes:
a first receiver configured to receive power from a first system;
a first controller configured to determine, based on the received power, one of a presence or an absence of first interference with the first system; and
a transmitter configured to transmit first interference information associated with the first interference to the second communication apparatus,
wherein the first interference information includes an arrival direction of the received power (the portion of the claim above is rejected because of the same reasons as set forth in the rejection of claim 1 above having similar limitations), and
(the structure of the base station BS2 is shown in FIG 20 with corresponding description) includes:
a second receiver (wired communication unit 2340 in FIG 20) configured to receive the first interference information from the first communication apparatus (paragraph 0236: The wired communication unit 2340 receives the interference information and identification information from the control device 2100A. As shown in FIG 25, the control device may be part of the base station BS1 (thus reception is “from the first communication apparatus”)); and
a second controller configured to control communication based on the first interference information (paragraph 0238: The interference information acquisition unit 2321 (part of “second controller” 2320) is configured to acquire the interference information received by the wired communication unit 2340. The terminal identification unit 2322 (part of “second controller” 2320) is configured to identify the interference source terminal by use of the identification information received by the wired communication unit 2340. Paragraph 0241: The transmitter 2312 transmits the control information to the interference source terminal identified by the terminal identification unit 23. Paragraph 0247: The control information acquisition unit 2421 within the user equipment UE4 acquires the control information for directing the null point of a directional beam to the direction D1 of the radio base station BS1 receiving as the interference signal the second radio signal transmitted by the transmitter 2412. This way the “communication” between UE4 in the base station BS2 is controlled “based on the first interference information” and the information used to control this communication is coming from information acquisition unit 2321 and the terminal identification unit 2322 together comprising “a second controller”).”

Second alternative rejection of claim 1 based on embodiment of Fig. 1 in Tanaka

Regarding claim 1, Tanaka in the embodiment of FIG 1 teaches “A first communication apparatus (FIG 1: radio terminal UE1, also shown in FIG 4 with corresponding description), comprising:
a receiver (receiver 1211 in FIG 4) configured to receive power from a first system (paragraph 0070: The radio terminal UE1 receives a second radio signal for which the channel A is used from the radio base station BS2 as an interference signal. The radio base station BS2 is in cell C2 representing “a first system”);
a controller (controller 1220 in FIG 4) configured to determine, based on the received power, one of a presence or an absence of first interference with the first system (paragraph 0083: Upon receipt of the second radio signal from the radio base station BS2 as an interference signal, the radio terminal UE1 estimates an arrival direction D1 of the second radio signal to the radio terminal UE1. In other words, “one of a presence … of first interference with the first system” is determined); and
a transmitter (transmitter 1212 in FIG 4) configured to transmit first interference information associated with the first interference to a second communication apparatus (paragraph 0083: Upon receipt of the second radio signal from the radio base station BS2 as an interference signal, the radio terminal UE1 transmits interference information (“first interference information associated with the first interference”) based on the arrival direction D1 to the radio base station BS1 (“a second communication apparatus”).),
wherein the first interference information includes an arrival direction of the received power (paragraph 0090: the interference information is information indicating a coefficient or angle indicating the arrival direction of the interference signal).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110281600 (Tanaka) (with respect to the embodiment of Fig. 25 and 14 in Tanaka) as applied to claim 1 above, and further in view of US 20160255514 (Kim).
Regarding claim 3, Tanaka does not explicitly teach “The first communication apparatus according to claim 1, wherein the receiver is further configured to receive second interference information associated with second interference detected by the second communication apparatus.”
In the embodiment of Fig. 25 and 14 of Tanaka, the base station BS1 corresponding to “the first communication apparatus” transmits interference information to the base station BS2 corresponding to the “second communication apparatus”. However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that the situation described in FIG 14 with respect to BS1 receiving interference signals from the terminals UE4 – UE6 located in adjacent cell C2 may also happen with respect to BS2 receiving interference signals from the terminals UE1 – UE3 located in adjacent cell C1. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to take the operation of the system disclosed with respect to transmission of interference information from BS1 to BS2 and implement exactly same process for the case when BS2 receives interfering signals from the terminals UE1 – UE3 located in adjacent cell C1 (“second interference detected by the second communication apparatus” which is BS2). In this case, the base station BS2 would transmit “second interference information” to the base station BS1 which would receive it (“The first communication apparatus according to claim 1, wherein the receiver is further configured to receive”). 
Although in Tanaka transmitter 2212 and receiver 2211 for communication with user equipment terminals is different (wireless) from the transmitter/receiver in the wired communication unit 2240 for backhaul communication (wired), Kim in FIG 2 discloses a distributed network structure which includes plurality of base stations (BSs 220, 230, 221, 223, 225, and 231). The neighboring BSs may connect to each other through a wired or wireless interface for communication.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize wireless connection for backbone communication between the base stations BS1 and BS2 in Tanaka, as suggested by Kim since the court stated in KSR, "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)). Wireless backbone connection between the base stations would also be useful for those cases when no cable exists between the base stations and running such a cable would present a considerable expense.
In this case, it would be the wireless receiver for both reception of the interference power from the cell C2 (“receive power from a first system”) as well as reception of “second interference information” from the base station BS2.
Regarding claim 4, Tanaka does not explicitly teach “The first communication apparatus according to claim 3, wherein the transmitter is further configured to transmit the second interference information to a third communication apparatus different from the second communication apparatus.”
Tanaka in paragraph 0206 teaches that when the information on the coefficient or angle indicating the arrival direction is used as the interference information, the information on the coefficient or angle indicating the arrival direction may be used as the control information without any change. Paragraphs 0238 – 0241 state that, in the base station BS2, the interference information acquisition unit 2321 is configured to acquire the interference information from the control device and, upon identification of respective terminal, the transmitter 2312 transmits the aforementioned control information to the interference source terminal, such as terminals UE4 – UE6. In other words, this interference information received from the base station BS1 and which includes the arrival direction is further transmitted to the offending terminal.
However, when the system of Tanaka is modified with reciprocal arrangement as explained in the rejection of claim 3 above, the base station BS1 would receive interference information as control information from the base station BS2 which would include arrival directions of the interfering signals to the base station BS2. Further, similar to the operation of the base station BS2 forwarding interference information with arrival direction to the offending terminal UE4 – UE6, the base station BS1 would act in a similar manner upon reception of “the second interference information” from the base station BS2 and forward it to one or more of the offending terminals UE1 – UE3 
Therefore, when the system of Tanaka is modified with reciprocal arrangement as explained in the rejection of claim 3 above, the recited in the claim process would be performed by the base station BS1 transmitting the interference information received from the base station BS2 to one or more of the terminals UE1 – UE3.
Further, when the system of Tanaka is modified according to the teaching of Kim with respect to wireless backbone connection between the base stations, it would be the wireless transmitter for both transmission of the “first interference information” to the base station BS2 as well as transmission of “the second interference information” to one or more of the offending terminals UE1 – UE3.
Regarding claim 5, Tanaka does not explicitly teach “The first communication apparatus according to claim 3, wherein the controller is further configured to control first communication based on one of the first interference information or the second interference information.”
However, when the system of Tanaka is modified with reciprocal arrangement as explained in the rejection of claim 3 above, the base station BS1 would receive interference information (“the second interference information”) as control information from the base station BS2 which would include arrival directions of the interfering signals to the base station BS2. As was explained in the rejection of claim 4 above, upon reception of “the second interference information” from the base station BS2, the base station BS1 would forward it to one or more of the offending terminals UE1 – UE3 thus controlling communication of the specific terminal UE1 – UE3 (“first 
Regarding claim 6, Tanaka teaches “wherein the transmitter is further configured to transmit, to the second communication apparatus, at least one of first information relating to the transmission of the first interference information (paragraph 0196 – 0198: the radio base station BS1 generates interference information based on the arrival directions D1 – D3 and then transmits the generated interference information to the control device 2100A. Paragraph 0199: The control device 2100A identifies the radio base station BS2 on the basis of the information on the second radio signal and then transmits the interference information to the identified radio base station BS2. However, as shown in FIG 25, the control device is part of the BS1. Therefore, in this embodiment the base station BS1 directly transmits the interference information to the base station BS2 (“a second communication apparatus”). Summarizing, transmission of the base station BS1 (comprising the control device) of the interference information at least implicitly also serves as the broadly claimed “first information relating to the transmission of the first interference information”. Indeed, “the first interference information” is part of frames or packets of information transmitted from BS1 to BS2. The packets normally include such overhead as preamble, source address, destination address and other control information. Since, this overhead relates “to transmission of the first interference information”, it represents “first information”), second information relating to the reception of the second interference information, or third information relating to the control of the first communication.”
Regarding claim 7, Tanaka does not explicitly teach “The first communication apparatus according to claim 5, wherein the receiver is further configured to receive, from the second communication apparatus, at least one of first information relating to whether the second communication apparatus can receive the first interference information, second information relating to whether the second communication apparatus can transmit the second interference information, or third information relating to whether the second communication apparatus can control second communication.”
However, when the system of Tanaka is modified with reciprocal arrangement as explained in the rejection of claim 3 above, and as further explained in the rejection of claim 5 above, the base station BS1 (which has “receiver”) receives from the base station BS2 (“second communication apparatus”) information on the interference experienced by the BS2 which directly corresponds to recited in the claim “receive, from the second communication apparatus, at least one of … second information relating to whether the second communication apparatus can transmit the second interference information”. Indeed, reception by the base station BS1 information on the interference experienced by the BS2 at least implicitly informs the base station BS1 that the base station BS2 (“the second communication apparatus”) “can transmit the second interference information”.
Regarding claim 8, Tanaka teaches “The first communication apparatus according to claim 7, wherein in a case where the second communication apparatus can receive the first interference information, in a case where the second (the claim does not specify what happens in those cases when none of these conditions are present (such as when “the second communication apparatus” cannot perform those actions specified by the claim). Therefore, within the concept of broadest reasonable interpretation, unconditional implementation of “the transmitter is further configured to transmit the first interference information to the second communication apparatus” is also within the scope of the claim. In this respect, as was explained in the rejection of claim 1 above, paragraph 0221: The wired communication unit 2240 forms an interference information transmitter configured to transmit the interference information and the identification information to the control device 2100A. However, as shown in FIG 25, the control device is part of the BS1. Therefore, in this embodiment the base station BS1 directly transmits the interference information to the base station BS2 (“second communication apparatus”). Further, since the operation of the system is based on transmission of this “first interference information” from the base station BS1 to the base station BS2 so that the base station BS2 controls its own communication with the offending terminal UE4 – UE6 (“the second communication”), the condition “a case where the second communication apparatus can control the second communication” is implicitly fulfilled.).”

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110281600 (Tanaka) (with respect to the embodiment of Fig. 1 in Tanaka) as applied to claim 1 above, and further in view of US 20070080800 (Carbone).
Regarding claim 2, Tanaka teaches (with respect to the embodiments shown in FIG 1 and 4) “wherein
the first system includes a wireless communication system (in the second alternative rejection of claim 1 above, “the first system” was mapped to the cell C2 which is a cellular communication system and thus is a type of “a wireless communication system”),
the first communication apparatus (radio terminal UE1) and the second communication apparatus (base station BS1) are associated with a second system (cell C1 in FIG 1)…”
 Although Tanaka in paragraph 0171 teaches that the disclosure is applicable not only to the radio communication systems based on the LTE standard as described, but also a radio communication system based on the WiMAX standard (IEEE 802.16) or the UMB (Ultra Mobile Broadband) standard, Tanaka does not teach that “a communication scheme of the first system is different from a communication scheme of the second system” such that the radio terminals UE1 – UE3 may determine presence and arrival direction of interference coming from a system different from their own system.
Carbone in paragraph 0001 teaches that as wireless devices become more common, interference between wireless devices may increase. Transmissions are conveyed over a shared wireless medium and a wireless device receives a combination of all transmission. This may be a particular problem when wireless devices conform to 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to extend the capability of the radio terminal UE1 of Tanaka to detect the interference not only from a different cell of the same communication scheme, but to detect any interference from any wireless devices even conforming to different wireless protocols, as indicated as desirable by Carbone. Doing so would have allowed to improve quality of communication by avoiding interference from wireless devices having a different “communication scheme”.

Claims 11 – 14 and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160112969 (Zhou) in view of US 20140044095 (Li).
Regarding claim 11, Zhou teaches “A first communication apparatus (paragraph 0067: transmitting node 405 in FIG 4 which may also be one of the AP 105 described with reference to FIG 1. For further examination, it is mapped to AP 105 located in the upper coverage area 125 shown in FIG 1), comprising:
a receiver (receiver 710 shown in FIG 7. Paragraph 0081: FIG. 7 shows a block diagram 700 of an apparatus 705 for use in wireless communication which may be one or more of the AP 105) configured to:
(“a first system” is mapped to the lower coverage area 125 in FIG 1. Further, paragraph 0067: a neighboring transmitting node 415 shown in FIG 4 which may correspond to another one of AP 105 shown in FIG 1.  Paragraph 0083: The receiver 710 may receive the signals 702 that may be used to detect interference, one or more metrics, a report of interferers, a request to adjust an ED level. Paragraph 0073: In this manner, the transmitting node 405 and the selected interferers, e.g., neighboring transmitting node 415, may defer to each other via more sensitive ED threshold levels. Now summarizing all this above information, the node 405 is mapped to AP 105 in the upper coverage area. The node 415 is mapped to AP 105 in the lower coverage area 125 in FIG 1 which represents “a first system”. Per paragraph 0073, the node 405 may defer to the node 415 via more sensitive ED threshold levels which means that by using this more sensitive threshold level, the node 405 is capable of detecting interfering signals coming from the node 415 and thus from the “first system”); and
receive first interference information associated with first interference, from a second communication apparatus (paragraph 0069: once the interferer has been identified, the receiving node 410 (“a second communication apparatus”) may transmit a report of interferers 425 to the transmitting node 405.), wherein
the second communication apparatus receives the power from the first system and determines, based on the received power, one of a presence or an absence of the first interference with the first system (paragraph 0068: The receiving node 410 is currently receiving traffic from the desired transmitting node 405. The receiving node 410 may determine that the neighboring transmitting node 415 (which is part of “the first system”) is causing interference.), and…”
“…a controller (FIG 7 and paragraph 0084: implemented as the AP ED level component 715) configured to control communication based on the first interference information (paragraph 0070 – 0073: Based at least in part on the report of interferers 425, the transmitting node 405 may determine a joint ED level at block 430. The transmitting node 405 may select one or more of the interferers to request that a subset of nodes adjusts to a joint ED threshold level, thus “control[ling] communication”. Also paragraph 0084).”

Although Zhou in paragraph 0069 teaches the contents of the interference report (“the first interference information”) with identified interferers (such as including an ID of the interferer, a caused RSSI, a media usage (MU), a percentage of PPDUs received from the transmitting node 405 and interfered by this interferer), Zhou does not disclose “the first interference information includes an arrival direction of the power received by the second communication apparatus.”
Li teaches a method and system for coordinated interference suppression in a communication system (see abstract). Paragraphs 0022 – 0023 disclose a number of different ways on how to identify interfering device which includes some of the same metrics as disclosed by Zhou (for example RSSI). However, in addition to those, Li also teaches that identifying an interfering UE may include determining a direction of the interfering UE based on a direction of a signal received from the interfering UE.

Regarding claim 12, Zhou teaches “wherein
the first system includes a wireless communication system (as was explained in the rejection of claim 11 above, “the first system” maps to the lower coverage area 125 in FIG 1. Paragraph 0038: The wireless communications system 100 is a WLAN network. The WLAN network may include one or more access points (APs) 105. Each AP 105 has a geographic coverage area 125 such that wireless stations 110 within that area can typically communicate with the AP 105.),
the first communication apparatus and the second communication apparatus are associated with a second system (as was explained in the rejection of claim 11 above, “the first communication apparatus” maps to AP 105 located in the upper coverage area 125 shown in FIG 1 and “the second communication apparatus” maps to the receiving node 410 which is in communication with corresponding AP 105 and thus is also located in the upper coverage area 125 shown in FIG 1. Therefore, the upper coverage area 125 corresponds to “a second system”), and
a communication scheme of the first system is different from a communication scheme of the second system (paragraph 0039: The WLAN network may include access points 105 of different types (e.g., metropolitan area, home network, etc.), with varying sizes of coverage areas and overlapping coverage areas for different technologies. Therefore, it is within the scope of the disclosure that the upper coverage area 125 (“second system”) may correspond to a first type of network having first type of technology, and that the lower coverage area 125 (“first system”) may correspond to a second type of network having second type of technology so that “a communication scheme of the first system is different from a communication scheme of the second system”).”
Regarding claim 13, Zhou teaches “wherein the controller is further configured to at least one of:
distinguish, based on the first interference information, a plurality of first systems from each other, or
distinguish a plurality of apparatuses from each other based on the first interference information (paragraph 0069: In the report of interferers 425, the receiving node 410 may include: an ID of the interferer. Having an ID of an interferer is sufficient to “distinguish a plurality of apparatuses from each other”),
wherein the plurality of apparatuses is associated with the first system (multiple devices are shown in communication with each other within the lower coverage area 125 in FIG 1 representing “the first system”. Thus, they are all “associated with the first system”) of plurality of first systems (although only one system in the lower coverage area 125 is shown in FIG 1, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to extend the teaching of Zhou to plurality of other systems so that the total network would comprise many coverage areas of different access points. Doing so would have provided the same effective interference management method not only with a single interfering ESS, but with plurality of ESS associated with plurality of access points).”
Regarding claim 14, Zhou teaches “wherein the controller is further configured to change, based on the first interference information, settings relating to transmission of specific information (paragraph 0073: Once the announcement 445 is sent, the transmitting node 405 may adjust its ED level at block 450. Once the ED level set element 445 is received, the neighboring transmitting node 415 may adjust its ED level at block 455. In this manner, the transmitting node 405 and the selected interferers, e.g., neighboring transmitting node 415, may defer to each other via more sensitive ED threshold levels. What this means is that based on the interferers report 425, the device 405 adjusts its interference detection threshold so that it becomes more sensitive to detect lower levels of interference and thus avoid transmissions of information to the receiving node 410 when interference is detected (“settings relating to transmission of specific information”)).”
Regarding claim 16, Zhou teaches “wherein the controller is further configured to change, based on the first interference information, settings relating to reception of specific information (paragraph 0073: Once the announcement 445 is sent, the transmitting node 405 may adjust its ED level at block 450 to make it more sensitive. What this means is that based on the interferers report 425, the device 405 adjusts its interference detection threshold so that it becomes more sensitive to detect lower levels of interference (“settings relating to reception of specific information”, where the “specific information” is simply reception of transmissions from the interfering node 415)).”
Regarding claim 17, Zhou teaches “wherein the controller is further configured to change a power detection threshold associated with detection of the power (paragraph 0073: Once the announcement 445 is sent, the transmitting node 405 may adjust its ED level (“a power detection threshold”) at block 450 to make it more sensitive to detect lower levels of interference (“associated with detection of the power”)).”
Regarding claim 18, Zhou teaches “wherein the controller is further configured to reduce the power detection threshold (paragraph 0073: the transmitting node 405 may adjust its ED level at block 450. In this manner, the transmitting node 405 and the selected interferers, e.g., neighboring transmitting node 415, may defer to each other via more sensitive ED threshold levels (sensitive means that the level is reduced so that the transmitting node 405 may detect interference from the neighboring node 415).) such that the second communication apparatus detects the first interference and a local apparatus fails to detect the first interference (as best understood, FIG 4 and paragraph 0068: the receiving node 410 (“the second communication apparatus”) determines it is experiencing interference at block 420. The receiving node 410 is currently receiving traffic from the desired transmitting node 405. The receiving node 410 may determine that the neighboring transmitting node 415 is causing interference. As may be seen from FIG 4 and the description of the method, the transmitting node 405 (“a local apparatus”) does not detect the same interference (“a local apparatus fails to detect the first interference”). Paragraph 0069: Once the interferer has been identified, the receiving node 410 may transmit a report of interferers 425 to the transmitting node 405.).”
Regarding claim 19, Zhou teaches “wherein the controller is further configured to:
determine one of a presence or an absence of second interference between a local apparatus and the first system based on the power received by the receiver (paragraph 0073: Once the announcement 445 is sent, the transmitting node 405 may adjust its ED level at block 450. Once the ED level set element 445 is received, the neighboring transmitting node 415 may adjust its ED level at block 455. In this manner, the transmitting node 405 and the selected interferers, e.g., neighboring transmitting node 415, may defer to each other via more sensitive ED threshold levels. What this means is that the transmitting node 405 (“a local apparatus”) having lowered interference detection threshold is capable of determining presence or absence of second interference from the interfering node 415 belonging to the “the first system” (“second interference between a local apparatus and the first system”). Paragraph 0083: The receiver 710 may receive the signals 702 that may be used to detect interference); and
control the communication based on second interference information associated with the second interference (paragraph 0073: Once the announcement 445 is sent, the transmitting node 405 may adjust its ED level at block 450. Once the ED level set element 445 is received, the neighboring transmitting node 415 may adjust its ED level at block 455. In this manner, the transmitting node 405 and the selected interferers, e.g., neighboring transmitting node 415, may defer to each other via more sensitive ED threshold levels. What this means is that the transmitting node 405 is capable of detecting lower levels of interference and thus may avoid transmissions of information to the receiving node 410 when interference is detected by the transmitting node 405 (“control the communication based on second interference information”)).”

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160112969 (Zhou) in view of US 20140044095 (Li) as applied to claim 14 above, and further in view of US 20160366637 (Barriac).
Regarding claim 15, Zhou teaches “wherein the controller is further configured to change at least one of a transmission rate, a transmission power value, a communication band, or a transmission destination apparatus.”
Barriac in paragraph 0073 teaches a similar case when two AP A 210 and the AP B 220 exchange messages and estimate the interference caused to each respective BSS based on the exchanged messages. Based on the interference level, the AP A 210 and the AP B 220 may determine whether to defer to each other's BSS. In another example, the AP A 210 and the AP B 220 may determine not to defer even when the interference level is above a threshold because the APs may determine to use different channels, including different frequency bands, for communication.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize different communication bands in those cases when the detected interference is above the threshold, as disclosed by .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648